191 S.E.2d 379 (1972)
16 N.C. App. 117
Gregg F. TAYLOR and George J. Taylor
v.
WAKE FOREST UNIVERSITY.
No. 7221SC644.
Court of Appeals of North Carolina.
September 20, 1972.
Certiorari Denied November 8, 1972.
*382 Smith, Patterson, Follin & Curtis by Norman B. Smith, Greensboro, for plaintiff appellants.
Womble, Carlyle, Sandridge & Rice by Leslie E. Browder and Allan R. Gitter, Winston-Salem, for defendant appellee.
Certiorari Denied by Supreme Court November 8, 1972.
CAMPBELL, Judge.
Plaintiffs contend that there was a genuine issue as to a material fact and that a jury should determine whether Gregg Taylor acted reasonably and in good faith in refusing to participate in the football program at Wake Forest when such participation interfered with reasonable academic progress.
The plaintiffs' position depends upon a construction of the contractual agreement between plaintiffs and Wake Forest. As stated in the affidavit of George J. Taylor, the position of the plaintiffs is that it was orally agreed between plaintiffs and the representative of Wake Forest that:
"[I]n the event of any conflict between educational achievement and athletic involvement, participation in athletic activities could be limited or eliminated to the extent necessary to assure reasonable academic progress."
And plaintiffs were to be the judge as to what "reasonable academic progress" constituted.
We do not agree with the position taken by plaintiffs. The scholarship application filed by Gregg Taylor provided:
". . . I agree to maintain eligibility for intercollegiate athletics under both Conference and Institutional rules. Training rules for intercollegiate athletics are considered rules of the Institution, and I agree to abide by them."
Both Gregg Taylor and his father knew that the application was for "Football Grant-In-Aid Or A Scholarship", and that the scholarship was "awarded for academic and athletic achievement". It would be a strained construction of the contract that would enable the plaintiffs to determine the "reasonable academic progress" of Gregg Taylor. Gregg Taylor, in consideration of the scholarship award, agreed to maintain his athletic eligibility and this meant both physically and scholastically. As long as his grade average equaled or exceeded the requirements of Wake Forest, he was maintaining his scholastic eligibility for athletics. Participation in and attendance at practice were required to maintain his physical eligibility. When he refused to do so in the absence of any injury or excuse other than to devote more time to studies, he was not complying with his contractual obligations.
The record disclosed that Wake Forest fully complied with its agreement and that Gregg Taylor failed to do so. There was no "genuine issue as to any material fact" and summary judgment was proper. Kessing v. National Mortgage Corp., 278 N.C. 523, 180 S.E.2d 823 (1971).
We find
No error.
MALLARD, C. J., and MORRIS, J., concur.